Title: From Benjamin Franklin to Sarsfield, 1 February 1782
From: Franklin, Benjamin
To: Sarsfield, Guy-Claude, comte de


Sir,
Passy, Feby. 1. 1782.
It truly gives me Pain that any thing should seem to be desired of me by you which is absolutely out of my Power. I have not only no Authority to encourage the Passing of Officers to America with Expectations of Employment in our Troops, but I have positive Orders to the contrary. Our Armies are fully officer’d. Our Country indeed is not fully inhabited. If the Gentleman is disposed to settle there as a Citizen he will be welcome, and find a kind Reception. And I will on your Recommendation give him Letters of Introduction to some of my Friends there. But if he is not possessed of some other Means of Living besides his military Knowledge, I can by no means advise his going thither.
I am generally at home every morning except on Tuesdays, and shall be glad to see the Physician you mention whenever he may think fit to do me the Honour of calling on me.
With great Esteem & Respect, I am Sir, &c—
M. Le Cte. de Sarsefield.
